The record fails to substantiate the People’s contention that prior to the trial the defendant was furnished with a written statement made by a codefendant to the police. Contrary to the People’s contention, a review of the original Supreme Court file indicates that the statement in question was not *554annexed to their answer to the defendant’s omnibus motion, which was filed with the Supreme Court.
However, under the circumstances of this case, we are satisfied that no substantial right of the defendant was prejudiced by any delay in producing this Rosario material (see, People v Rosario, 9 NY2d 286, rearg denied 9 NY2d 908, cert denied 368 US 866, rearg denied 14 NY2d 876, rearg denied 15 NY2d 765). The statement was made available to the defendant’s counsel at the trial in time for its effective presentation for the jury’s consideration, if he was so advised (see, People v Perez, 65 NY2d 154, 159-160; cf., People v Ranghelle, 69 NY2d 56, 63).
The defendant’s other claim of error is not preserved for appellate review and, in any event, is without merit. Bracken, J. P., Lawrence, Kunzeman and Harwood, JJ., concur.